DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 recites the limitation "said bottom surface" in 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 35, 36, 46, 48, 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Pessotto et al. (US Publication 2017/0313018) in view of Nakata (US Publication 2010/0251911).
	With respect to claim 1, Pessotto et al. teaches a system for impressing a relief pattern on a substrate (60), the system comprising: 
at least one female die (6) including a female-die contact surface (top surface of 6), said female-die contact surface (top surface of 6) including at least one cavity (42) defining the relief pattern (Figures 4 and 6), wherein at least part of the relief pattern (Figures 4 and 6) is defined on a bottom surface (Figures 4 and 6) of said cavity (42); and
 a compressible male die film (5) including a flexible male-die contact surface (top surface of film 5 that contacts substrate 60) spaced from said female-die contact surface (Figures 3 and 5), said male-die contact surface (top surface of film 5 that contacts substrate 60) being featureless in a region thereof opposing the relief pattern (Figures 3 and 5) on said at least one female die (6); and 
a compression mechanism adapted to move said male die film (5) and said at least one female die (6) towards one another in an operative mode (Figures 1, 4 and 6, Paragraphs 0019, 0051, 0052, 0056 and arrows A2 and A3 indicate movement of compression), 
wherein, in said operative mode, when the substrate (60) is disposed between said male-die contact surface (top surface of film 5 that contacts substrate 60) and said female-die contact surface (top surface of 6), said compression mechanism moves said male die film (5) and said at least one female die (6) towards one another such that said 
Pessotto et al. teaches a compressible male die film however does not explicitly dislose the male die film is a flexible male-die contact surface.  Nakata teaches an embossing apparatus with a male die film (2b) that is a flexible male-die contact surface (Abstract, Paragraphs 0010, 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Pessotto et al. to provide a male die with a flexible male die contact surface as taught by Nakata for the purpose of providing a resilient and durable surface adapted for accurate and repeated printing by contact pressures.
With respect to claim 35, Pessotto et al. teaches the relief pattern is defined by at least one wall (sides of 42) surrounding a surface at or above a nominal surface line of said female die (note: a nominal surface line is not a positively recited feature, therefore any side of 42 extends at or below a surface line), the wall having a wall height (sides of 43 in Figures 4 and 6), and wherein a side of said at least one wall (sides of 42), distal to the relief pattern, defines a gradient from said wall height to said nominal surface line 
With respect to claim 36, Pessotto et al. teaches the claimed invention with the exception of said gradient has a length to height ratio of at least 10.
However, it would have been obvious to one having ordinary skill in the art before
the present invention was made to provide a specific gradient since it has been held that discovering an optimum value (10) of a result effective variable (i.e. a system with a relief pattern that is capable of and designed to provide an embossment) involves only routine skill in the art. See MPEP§2144-05 ll-B. Pessoto et al. teaches some type of gradient with the side walls of 42 due to the change in pressure imparted by the male die therefore a gradient a length to height ratio of at least 10 could be arrived at through routine experimentation.  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to gradient with a length to height ratio of at least 10 to control the control the impression of the medium thereby not causing damage with the medium.
With respect to claim 46, Pessotto et al. teaches a method of producing a featured male-die contact surface, the method comprising: 
providing a system of claim 1, wherein said contact layer (top layer of 5) of said male die film (5) comprises a thin featureless sheet of a non-resilient material; 

wherein said pressure applied to said contact layer (top surface of 5) of said male die film (5) causes said contact layer to be urged into said at least one cavity (42), thereby to form a male die (5) including at least one feature on said contact layer, such that at least part of said at least one feature is sustained after disengagement between said male die film and said at least one cavity (Figures 3-6).
With respect to claim 48, Pessotto et al. teaches at least one male die (5) corresponding in shape to at least one female die (6) is formed, the method further comprising:
placing a substrate (60) between the at least one female die (6) and the formed at least one male die (5); and 
moving said at least one male die (5) toward said at least one female die 6) such that said at least one male die (5) engages a first broad surface of said substrate (60) and said at least one female die (6) engages an opposing broad surface of said substrate (60) so that said substrate (60) is urged into said cavity (42) to engage said relief pattern on said bottom surface so as to impress said relief pattern corresponding to said shape of said at least one female die on said substrate (60 and Paragraphs 019, 0051, 0052, 0056 and Figures 3-6).
	With respect to claim 49, Pessotto et al. teaches placing a substrate (60) between the at least one female die (6),

 wherein the male die film (5)  includes a flexible male-die contact surface (top surface of 6) spaced from said female-die contact surface (6, Figures 3 and 6), said male-die contact surface (top surface of 5) being featureless in a region thereof opposing the relief pattern on said at least one female die (Figures 3 and 6); and 
moving said at least one female die (6) and said male die (5) film towards one another such that said female-die contact surface (top surface of 6) engages a first broad surface (bottom surface of 60) of the substrate (60) and said male-die contact surface (top surface of 5 adjacent top surface of 60) of said male die film (5) engages an opposing broad surface of the substrate (60) so that said substrate (60) is urged into said cavity (42) to engage said relief pattern (Figures 3 and 6) on said bottom surface so as to impress the relief pattern on the substrate (Paragraphs 19, 0051, 0052, 0056 and Figures 3-6).
With respect to claim 55, Pessotto et al. teaches the substrate is a fibrous substrate (Paragraph 0052).

4.	 Claims 7-9 ,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pessotto et al. (US Publication 2017/0313018) in view of Nakata (US Publication 2010/0251911) as applied to the claims above, and further in view of Zimmer et al. (US Publication 2011/0294913).
With respect to claim 7, Pessotto et al., as modified, teaches said compressible male die film includes (6) includes:
 a base layer (refer to marked-up Figure 2 below); and
[AltContent: textbox (Base layer of male die film)][AltContent: arrow]
    PNG
    media_image1.png
    296
    203
    media_image1.png
    Greyscale

a contact layer including the male-die contact surface (note:  there is contact between the male die surface and the substrate and therefore the top surface of the 5 can be considered to be a contact layer) adapted to contact the substrate (60).
However, Pessotto et al. does not explicitly disclose a compressible layer disposed between a base layer and a contact layer and attached thereto.  Zimmer et al. teaches a compressible layer (SARCD layer) disposed between a base layer (flat base) and a contact layer (PET base film) and attached thereto (Paragraphs 0039, 0042, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Pessotto et al., as modified, to provide the compressible layer disposed between a base and contact layers as taught by Zimmer et al. for the purpose of providing a strong with 
With respect to claim 8, Pessoto et al. teaches the claimed invention including a compressible male die film (5) with compressibility in a direction perpendicular to a broad face of said compressible male die film (note: the film 5 is flexible/compressible in all directions along the male die film), Pessoto et al. does not explicitly disclose having compressible male die film, in the range of 5-30%at 135MPa.
	However, it has been held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.  Therefore, Pessoto et al. teaches a flexible/compressible layer therefore the ranges of compressibility in the range of 5-30%at 135MPa could be arrived at through routine experimentation.  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify the compressible male die film to have a compressibility in the range of 5-30% at 135 MPa to control the distance the die must move to impart an impression.
With respect to claim 9, Pessotto et al. teaches a base layer (refer to marked-up Figure 2 above for indication of base layer) that includes at least one layer selected from the group consisting of a metal layer (Paragraph 0048).  
With respect to claim 14, the combination of Pessotto et al., Nakata) and Zimmer et al.  teaches the system of claim 1. The limitation of claim 14 recites how the system operates and compares it with a unspecified system and does not further distinguish the claimed structure from the prior art. 
.

5.	Claim 12, 13, 18, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pessotto et al. (US Publication 2017/0313018) in view of Nakata (US Publication 2010/0251911) and Zimmer et al. (US Publication 2011/0294913) as applied to the claims above, and further in view of Sekihara et al. (US Publication 2011/0217092).
	With respect to claim 12, Pessotto et al., as modified, teaches the claimed invention with the exception of said base layer including at least two layers of fabric attached to one another.
	Sekihara et al. teaches a pressure roll (24) with a base layer (24c) that includes at least two layers of fabric (24a, b, f) attached to one another (Paragraph 0104, Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Pessotto et al., as modified, to provide a base layer with two layers of fabric as taught by Sekihara et al. for the purpose of providing an effective compressible surface that prevents deformation of a surface layer.
	With respect to claim 13, Sekihara et al. teaches said base layer comprises a fabric layer impregnated with a rubber-based material (Paragraph 0104).
With respect to claim 18, Sekihara et al. teaches said contact layer comprising a compressible rubber-based material (24a, b, f).

	With respect to claim 24, Sekihara et al. teaches wherein said surface modulating layer (24a) is attached along a first broad face thereof to said compressible layer (24a, b, f) and along a second broad face thereof to said contact layer.
	With respect to claim 25, Sekihara et al. said surface modulating layer is adapted to inhibit said contact layer from separating from said compressible layer or from being rotationally shifted relative thereto during impression of the relief pattern on the substrate (note: the layer is compressible therefore it would be obvious that a modulating layer would inhibit separation).
	With respect to claim 27, Sekihara et al. teaches aid surface modulating layer including a fabric layer impregnated with a rubber-based material (24a, b, f).

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pessotto et al. (US Publication 2017/0313018) in view of Nakata (US Publication 2010/0251911) and Zimmer et al. (US Publication 2011/0294913) as applied to the claims above, and further in view of Mikutsu (US Publication 2010/0310287).

	Mikutsu teaches a roller (14) with a compressible layer that comprises a rubber foam layer (Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Pessotto et al., as modified, to provide a compressible layer with a rubber foam layer as taught by Mikutsu for the purpose of effectively providing elasticity and stability during pressure thereby preventing deformation of the surface of the roller.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 7-9, 12-14, 1-18, 23-27, 35, 36, 46, 48, 49 and 55 have been considered but are moot in view of the new ground(s) of the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853